Case 8:18-cv-02869-VMC-CPT Document 15-3 Filed 12/17/18 Page 1 of 26 PageID 200



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

       Plaintiffs,

 v.                                             Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

       Defendant.
                                           /




                     EXHIBIT “2”




                                       1
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page21ofof26
                                                                         25PageID 201



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


 Scottsdale Capital Advisors
 Corp. and John Hurry

        v.                                   Civil No. 16-cv-545-JL
                                             Opinion No. 2017 DNH 186
 The Deal, LLC and William
 Meagher


                                MEMORANDUM ORDER

        This defamation action turns on whether this court has

 specific personal jurisdiction over the defendants on the basis

 of articles written by one and published by the other.                The

 plaintiffs, Scottsdale Capital Advisors Corp. and one of its

 executive officers, John Hurry (collectively “Scottsdale”), have

 brought this action based on an alleged injury wrought by a

 publication, The Deal, LLC, and one of its writers, William

 Meagher, through dissemination of three articles that,

 plaintiffs allege, paint them in a false light.               The plaintiffs

 raise four state-law claims:          defamation, invasion of privacy,

 intentional interference with contractual relations, and

 tortious interference with prospective economic advantage.

        This court has subject-matter jurisdiction under 28 U.S.C.

 § 1332(a) (diversity).        The defendants challenge this court’s

 personal jurisdiction over them, however, and move to dismiss

 the case on that basis.         See Fed. R. Civ. P. 12(b)(2).         After
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page32ofof26
                                                                         25PageID 202



 holding oral argument, permitting jurisdictional discovery, and

 considering the parties’ supplemental briefing based on that

 discovery, the court grants the defendants’ motion.                Scottsdale

 has failed to establish that defendants have the minimum

 contacts with New Hampshire required for this court to exercise

 personal jurisdiction over them in this action consistent with

 the Fourteenth Amendment’s due process clause.              Specifically,

 the plaintiffs have not demonstrated that their claims are

 related to the defendants’ forum-based activities or that the

 defendants purposefully contacted New Hampshire such that they

 could expect to answer for their actions here.


        Applicable legal standard

        “Personal jurisdiction implicates the power of a court over

 a defendant . . . . [B]oth its source and its outer limits are

 defined exclusively by the Constitution,” namely, the due

 process clause of the Fourteenth Amendment.              Foster–Miller, Inc.

 v. Babcock & Wilcox Can., 46 F.3d 138, 143–44 (1st Cir. 1995)

 (citing Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de

 Guinee, 456 U.S. 694, 702 (1982)); U.S. Const. amend. XIV.                 “To

 establish personal jurisdiction in a diversity case, a plaintiff

 must satisfy both the forum state’s long-arm statute and the Due

 Process Clause of the Fourteenth Amendment.”              C.W. Downer & Co.

 v. Bioriginal Food & Sci. Corp., 771 F.3d 59, 65 (1st Cir.




                                         2
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page43ofof26
                                                                         25PageID 203



 2014).    New Hampshire’s applicable long-arm statute is

 coextensive with federal due process limitations, allowing the

 court to proceed directly to the due process inquiry.                See

 Phillips Exeter Acad. v. Howard Phillips Fund, 196 F.3d 284, 287

 (1st Cir. 1999).

        To satisfy the requirements of due process, the defendants

 must have sufficient “minimum contacts” with the forum “such

 that the maintenance of the suit does not offend traditional

 notions of fair play and substantial justice.”              Int’l Shoe Co.

 v. Washington, 326 U.S. 310, 316 (1945) (internal quotations

 omitted).     A court may exercise either general or specific

 jurisdiction over the defendants.           Scottsdale asserts that the

 court has only specific jurisdiction over the defendants.1

 Specific jurisdiction “is confined to adjudication of issues




 1 Compl. (doc. no. 1-1) ¶¶ 6-8; Opp. to Mot. to Dismiss (doc.
 no. 18) at 6. Even had they asserted it, the plaintiffs have
 not demonstrated, and could not demonstrate, that this court has
 general jurisdiction over the defendants. “For an individual,
 the paradigm forum for the exercise of general jurisdiction is
 the individual’s domicile; for a corporation, it is an
 equivalent place, one in which the corporation is fairly
 regarded as at home.” Goodyear Dunlop Tires Operations, S.A. v.
 Brown, 564 U.S. 915, 924 (2011). A corporation is “fairly
 regarded at home” for general jurisdiction purposes in its
 “place of incorporation and principal place of business.”
 Daimler AG v. Bauman, 134 S. Ct. 746, 760 (2014). The
 defendants -- a resident of California and limited liability
 company which, like its sole member, is incorporated in Delaware
 and headquartered in New York -- have no such ties to New
 Hampshire.



                                         3
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page54ofof26
                                                                         25PageID 204



 deriving from, or connected with, the very controversy that

 establishes jurisdiction.”         Goodyear, 564 U.S. at 919 (internal

 quotations omitted).        “[T]he constitutional test for determining

 specific jurisdiction . . . has three distinct components,

 namely, relatedness, purposeful availment (sometimes called

 ‘minimum contacts’), and reasonableness.”             Adelson v. Hananel,

 652 F.3d 75, 80–81 (1st Cir. 2011) (internal quotations and

 citations omitted).

        Scottsdale bears the burden of demonstrating that these

 three components are satisfied by “proffer[ing] evidence which,

 if credited, is sufficient to support findings of all facts

 essential to personal jurisdiction.”2            A Corp. v. All Am.

 Plumbing, Inc., 812 F.3d 54, 58 (1st Cir. 2016) (quoting

 Phillips v. Prairie Eye Ctr., 530 F.3d 22, 26 (1st Cir. 2008)).

 “To satisfy the prima facie standard in a specific jurisdiction

 case, a plaintiff may not rest on mere allegations but, rather,

 must submit competent evidence showing sufficient dispute-



 2 A district court may evaluate personal jurisdiction under one
 of three standards. See A Corp. v. All Am. Plumbing, Inc., 812
 F.3d 54, 58 & n.5 (1st Cir. 2016). The parties agree that the
 prima facie standard is appropriate here, and the defendants
 have not requested an evidentiary hearing. Under that standard,
 the plaintiffs need make only a prima facie showing that
 defendants are subject to personal jurisdiction. This is “the
 least taxing of these standards from a plaintiff's standpoint,
 and the one most commonly employed in the early stages of
 litigation.” Id. (quoting Rodriguez v. Fullerton Tires Corp.,
 115 F.3d 81, 83–84 (1st Cir. 1997)).



                                         4
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page65ofof26
                                                                         25PageID 205



 related contacts between the defendant and the forum.”                Carreras

 v. PMG Collins, LLC, 660 F.3d 549, 552 (1st Cir. 2011).                 The

 court “view[s] this evidence, together with any evidence

 proffered by the defendant[s], in the light most favorable to

 the plaintiff and draw[s] all reasonable inferences therefrom in

 the plaintiff’s favor,” albeit without “credit[ing] bald

 allegations or unsupported conclusions.”             Id.   This approach

 informs the following factual summary.


        Background

        A.    Genesis of the action

        This dispute stems from a series of three articles written

 by defendant Meagher and published by defendant The Deal in its

 online business journal, The Deal Pipeline, on December 6, 2013,

 March 20, 2014, and April 16, 2014.3           In these articles, Meagher

 reported on an investigation by federal authorities, including

 the Financial Industry Regulatory Authority (FINRA), into the

 involvement of Scottsdale, a securities broker-dealer, in the

 trading of stock in Biozoom Inc.4



 3 Compl. (doc. no. 1-1) ¶¶ 9-11; Meagher Decl. Exs. A, B, C (doc.
 nos. 16-4, 16-5, 16-6).
 4 In 2013, Scottsdale sued FINRA in Arizona, contending that
 FINRA’s investigations amounted to harassment. Scottsdale cited
 Meagher’s articles, and alleged their falsity, in its complaint
 in that action. See Meagher Decl. Ex. E (doc. no. 16-8) ¶¶ 192-
 200, 208-209, 216.



                                         5
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page76ofof26
                                                                         25PageID 206



           The articles follow the course of the alleged investigation

 and a related lawsuit, which Meagher characterized as a “pump-

 and-dump case.”5      Meagher reported that individuals who traded in

 Biozoom stock through Scottsdale “enjoyed perks that were not

 available to other Scottsdale clients,” such as paying a lower

 percentage per transaction than typical clients, placing orders

 through instant messaging, and wiring funds to institutions

 located outside the United States and Argentina, where the

 clients were located.6        He cited a source familiar with the

 investigations as indicating that “several red flags were raised

 regarding the Biozoom trades at Scottsdale,” but that “no

 follow-up occurred at the broker-dealer . . . .”7

           Scottsdale filed this action on November 18, 2016, within

 New Hampshire’s three-year statute of limitations for defamation

 claims.      See N.H. Rev. Stat. Ann. § 508:4, II.          Scottsdale

 alleges that all three articles contain false statements about

 the plaintiffs.8      Specifically, it contends that the plaintiffs

 “had not been under any criminal or regulatory investigation at

 the time Mr. Meagher’s articles were published . . . . were not



 5   Meagher Decl. Ex. B (doc. no. 16-5).
 6   Meagher Decl. Ex. A (doc. no. 16-4).
 7   Id.
 8   Compl. (doc. no. 1-1) ¶¶ 9-12.



                                         6
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page87ofof26
                                                                         25PageID 207



 involved in any ‘pump and dump scheme’ and never gave special

 treatment to Biozoom shareholders.”9


         B.   The parties’ contacts with the forum

         Though not dispositive of the personal jurisdiction

 question for the reasons discussed infra, the court notes, as an

 initial matter, that none of the parties to this action

 possesses substantial connections to this state.               Meagher

 resides in California and, by his own account, has never visited

 New Hampshire.10      The Deal is a limited liability company formed

 under the laws of Delaware, with offices in New York,

 California, and Washington DC.11            It employs no New Hampshire

 residents.12      Its sole member, The Street, Inc., likewise

 organized under Delaware law, maintains its principal place of

 business in New York, and has no New Hampshire office.13

         Nor do the plaintiffs have any connections to New

 Hampshire.       Scottsdale is an Arizona corporation with its

 principal place of business in that state.14             Hurry, one of its


 9    Id. ¶ 12.
 10   Meagher Decl. (doc. no. 16-3) ¶ 2.
 11   Lundberg Decl. (doc. no. 16-2) ¶ 2-3.
 12   Id. ¶ 4.
 13   Id. ¶ 5; Aff’t of Jurisdictional Facts (doc. no. 15-1) ¶ 2.
 14   Compl. (doc. no. 1-1) ¶ 1.



                                         7
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page98ofof26
                                                                         25PageID 208



 executive officers, resides and does business in Nevada.15                 The

 plaintiffs do not allege that they conduct any business in New

 Hampshire or on behalf of any New Hampshire-based clients.

 Simply put, as the plaintiffs conceded at oral argument, they

 sued in New Hampshire because its statute of limitations does

 not time-bar their claims.16

        The parties agree, therefore, that the court’s analysis

 must turn on the defendants’ business-related contacts with the

 forum.    The parties do not dispute that those contacts -- to the

 extent they exist -- would arise out of The Deal’s publication

 of its online business journal, The Deal Pipeline, and

 specifically its publication of the three allegedly defamatory

 articles, to any residents of New Hampshire.              The jurisdictional

 discovery conducted by the parties sketches the contours of that

 publication in this state.

        The Deal Pipeline is an online business journal.17

 Institutional organizations and individuals (though

 predominantly the former) must subscribe to The Deal Pipeline to

 access its full content through The Deal’s online portal or to


 15   Id. ¶ 2.
 16See Hrg. Tr. (doc. no. 22) at 27-29. This bears little
 relevance to the personal-jurisdictional analysis, of course,
 though does merit consideration under the reasonableness
 factors, as discussed infra Part III.C.3.
 17   Lundburg Decl. (doc. no. 16-2) ¶ 6.



                                         8
Case 8:18-cv-02869-VMC-CPT
           Case 1:16-cv-00545-JL
                              Document
                                 Document
                                       15-331Filed
                                               Filed
                                                   12/17/18
                                                     09/08/17Page
                                                              Page109of
                                                                      of26
                                                                         25PageID 209



  receive email newsletters18 containing links to articles

  published in The Deal Pipeline.19          Because content on The Deal

  Pipeline sits behind a pay wall, it is accessible only to those

  with whom The Deal has entered into a subscriber agreement.

         At the time it published Meagher’s articles, and in the

  time since, The Deal has had only one subscriber in New

  Hampshire -- Dartmouth College.20          According to The Deal’s

  records, no user accessed these three articles through the

  Dartmouth subscription.21       Nor did either of the two users of the

  Dartmouth subscription who had signed up to receive “The

  DealFlow Report” at the time the articles were published open

  the attachments containing links to the March 25 or April 22

  articles; and no evidence suggests either opened the attachment

  containing a link to the December 10 article.22             Indeed,



  18The Deal’s email newsletter, “The DealFlow Report,” is
  circulated as an attachment to emails sent only to registered
  users of The Deal who have also signed up to receive this
  specific newsletter.
  19   Id. ¶¶ 11-12.
  20Id. ¶ 14; Susman Aff’t Ex. 1 (doc. no. 29-2) at 10. The
  plaintiffs focused their request for jurisdictional discovery on
  the subscriber agreement between The Deal and Dartmouth.
  21   Lundburg Decl. (doc. no. 16-2) ¶¶ 18-22.
  22Links to the articles also appeared in editions of The Deal’s
  email newsletter, “The DealFlow Report,” on December 10, 2013,
  March 25, 2014, and April 22, 2014. Susman Aff’t Ex. 1 (doc.
  no. 29-2) at 7-8.



                                         9
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page11
                                                                   10ofof26
                                                                          25PageID 210



  according to data collected through Google Analytics,23 not a

  single user who read these articles through The Deal’s online

  portal was located in New Hampshire.24

         Because no evidence suggests that anyone in New Hampshire

  -- Dartmouth-affiliated or otherwise -- viewed the three

  allegedly-defamatory articles, the plaintiffs focus on other

  contacts between The Deal and Dartmouth.            For example, The Deal

  solicited Dartmouth’s subscription, and renewals thereof,

  through emails and telephone calls specifically directed at

  Dartmouth.25     Furthermore, during the time period between

  January 1, 2013 and June 2017, 81 individuals were registered to

  use The Deal’s online portal under Dartmouth’s subscription.26

  Approximately 30 to 40 students each year were permitted to

  access The Deal’s online portal via IP authentication (that is,




  23Google Analytics is a service, offered by Google, that assists
  a website owner in tracking, reporting, and analyzing its
  website traffic. See Google Analytics Solutions - Analytics
  Features, https://www.google.com/analytics/analytics/features/
  (last visited Sept. 5, 2017).
  24   Susman Aff’t Ex. 1 (doc. no. 29-2) at 9.
  25See, e.g., Susman Aff’t Ex. 3 (doc. nos. 29-4 and 29-5); id.
  Ex. 1 (doc. no. 29-2) at 4-5.
  26Susman Aff’t Ex. 1 (doc. no. 29-2) at 5. There were only “30
  active users” registered to access The Deal through Dartmouth’s
  subscription “[d]uring the time in which the [a]rticles were
  published,” however. Id.



                                         10
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page12
                                                                   11ofof26
                                                                          25PageID 211



  without entering a log-in name or password).27             The Deal

  registered a total of 7,232 “sessions” by Dartmouth users

  visiting its online portal during this time period.28               The Deal

  also communicated directly with between 32 and 48 individuals at

  Dartmouth by email during this time,29 including regular

  circulation of “The DealFlow Report” to the two Dartmouth-

  affiliated individuals who had signed up for it.


         Analysis

         “[T]he constitutional test for determining specific

  jurisdiction . . . has three distinct components, namely,

  relatedness, purposeful availment (sometimes called ‘minimum

  contacts’) and reasonableness.”          Adelson, 652 F.3d at 80–81

  (internal quotations and citations omitted).             The court

  addresses these components in that order, see United States v.

  Swiss Am. Bank, Ltd., 274 F.3d 610, 621 (1st Cir. 2001) (quoting

  Phillips Exeter Acad., 196 F.3d at 288), and concludes that the


  27   Id. at 5-6.
  28The Deal defines a “session” as “an interchange of information
  between the user’s machine and The Deal’s online portal.” Id.
  at 6. As such, each “session” does not necessarily correspond
  to a unique view of a published article, and certainly does not
  correspond to a unique viewer.
  29See Susman Aff’t Ex. 4 (doc. nos. 29-6, 29-7, and 29-8).
  Plaintiffs explain that The Deal sent one email to “more than 32
  members of the Dartmouth community,” and another “to more than
  16 members” thereof. Susman Aff’t (doc. no. 29-1) ¶ 5. It is
  unclear to what extent those recipient lists overlapped.



                                         11
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page13
                                                                   12ofof26
                                                                          25PageID 212



  plaintiffs have not made a prima facie showing that this court

  may exercise personal jurisdiction over the defendants.


         A.   Relatedness

         To satisfy the relatedness requirement, a suit must “arise

  out of, or be related to, the defendant's in-forum activities

  . . . .”    Ticketmaster-N.Y., Inc. v. Alioto, 26 F.3d 201, 206

  (1st Cir. 1994).      The burden is on the plaintiffs to “show a

  nexus between [his] claims and the defendants’ forum-based

  activities.     Although this is a ‘relaxed standard,’ it

  nevertheless requires [the court] to hone in ‘on the

  relationship between the defendant and the forum.’”               A Corp.,

  812 F.3d 54, 59 (1st Cir. 2016).            This requirement “ensures that

  the element of causation remains in the forefront of the due

  process investigation” and “authorizes the court to take into

  account the strength (or weakness) of the plaintiff's

  relatedness showing in passing upon the fundamental fairness of

  allowing the suit to proceed.”          Ticketmaster-N.Y., 26 F.3d at

  207.

         Scottsdale focuses its relatedness argument on The Deal’s

  ongoing business relationship in New Hampshire through its

  subscription agreement with Dartmouth.30            If this action arose



  30See Opp. to Mot. to Dismiss (doc. no. 18) at 13-14; Supp. Opp.
  (doc. no. 29) at 8-9.



                                         12
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page14
                                                                   13ofof26
                                                                          25PageID 213



  out of that agreement itself -- that is, if this were an action

  for breach of contract -- the court would evaluate the parties’

  “‘prior negotiations and contemplated future consequences, along

  with . . . the parties’ actual course of dealing . . . in

  determining whether the defendant’ has minimum contacts with the

  forum” arising from that contract.           Swiss Am. Bank, 274 F.3d at

  621 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 478

  (1985)).    The existence of the contract, “by itself, cannot

  automatically establish” the defendants’ contacts with the forum

  giving rise to relatedness, however.           Id.    It is “but an

  intermediate step serving to tie up prior business negotiations

  with future consequences which themselves are the real object of

  the business transaction.”         Id. (quoting Burger King, 471 U.S.

  at 479) (analyzing minimum contacts in the relatedness

  context)).

        The contract and The Deal’s efforts to obtain it are less

  relevant in this instance because the plaintiffs’ cause of

  action does not arise from the contract itself.              It lies in tort

  -- specifically, defamation arising from the publication of

  purportedly defamatory news articles.            “The tort of libel is

  generally held to occur wherever the offending material is

  circulated,” because the “reputation of the libel victim may

  suffer harm even in a state where he has hitherto been

  anonymous.”     Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 777


                                         13
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page15
                                                                   14ofof26
                                                                          25PageID 214



  (1984).    The evidence establishes that the particular articles

  at issue in this case -- the “offending material” -- though

  theoretically accessible to Dartmouth-affiliated individuals

  because of the subscription agreement, were never accessed by

  any such individuals via that agreement, or by any other

  individual in New Hampshire.         Absent any viewing of the

  allegedly-libelous statements in New Hampshire, the plaintiffs’

  reputations in New Hampshire cannot have been blemished by the

  articles’ publication.

        The plaintiffs therefore have not met their burden of

  demonstrating that their claims “directly arise out of, or

  relate to” the defendants’ New Hampshire activity.               See Sawtelle

  v. Farrell, 70 F.3d 1381, 1389 (1st Cir. 1995); see also

  Christian v. Barricade Books, Inc., 2003 DNH 78, 8-9 (Barbadoro,

  J.) (relatedness requirement not satisfied where book sold into

  New Hampshire was returned to the defendant, uncirculated).

  Even had the plaintiffs carried that burden, their personal

  jurisdiction argument would fail at the next step.


        B.    Purposeful availment

        The purposeful availment element “is only satisfied when

  the defendant purposefully and voluntarily directs his

  activities toward the forum so that he should expect, by virtue

  of the benefit he receives, to be subject to the court's




                                         14
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page16
                                                                   15ofof26
                                                                          25PageID 215



  jurisdiction based on these contacts.”            Swiss Am. Bank, 274 F.3d

  at 624.    The Supreme Court has adopted, and the First Circuit

  Court of Appeals has employed, “an effects test for determining

  purposeful availment in the context of defamation cases.”

  Noonan v. Winston Co., 135 F.3d 85, 90 (1st Cir. 1998) (citing

  Calder v. Jones, 465 U.S. 783, 789 (1984)).             This test, unlike

  that for relatedness, focuses on the location at which the

  effects of the alleged defamation are directed and where they

  are felt.     Id.   It is ordinarily “to be applied only after the

  relatedness prong has already been satisfied.”              Swiss Am. Bank,

  274 F.3d at 623.      While the plaintiffs have not made that

  showing here, the court addresses the purposeful availment

  element in the interest of completeness.

        Scottsdale argues that the analysis outlined in Calder v.

  Jones is inapposite here because, unlike the plaintiff in that

  case, Scottsdale is not a resident of the forum.31               It argues,

  instead, that the court should analyze this requirement under a

  different defamation case, Keeton v. Hustler Magazine, Inc., 465

  U.S. 770 (1984), which dealt with a non-forum plaintiff’s libel

  claim.



  31Opp. to Mot. to Dismiss (doc. no. 18) at 8 n.3. Scottsdale
  has offered no authority for this proposition, however. It
  distinguishes a recent decision by this court, Reynolds v.
  InVivo Therapeutics Holdings Corp., 2016 DNH 214, on the same
  grounds.



                                         15
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page17
                                                                   16ofof26
                                                                          25PageID 216



        The court notes at the outset that the plaintiff’s

  residence does not appear to be dispositive under either Calder

  or Keeton.32     Rather, in finding personal jurisdiction, both

  cases focus on the extent of the activities that an out-of-state

  defendant intentionally directs toward the forum state and the

  extent to which effects of that conduct were felt in the forum

  state.    Whether the plaintiff resides in the forum is only one

  factor in that analysis.

        The plaintiff in Calder, a libel action, resided in

  California, where she bought suit against two reporters based in

  Florida.    465 U.S. at 785.       The Supreme Court found personal

  jurisdiction over the defendants in California because

  “California [was] the focal point both of the story and of the

  harm suffered.”      Id. at 789.     The Court drew that conclusion

  from the extent of the reporters’ Florida-based conduct directed

  toward California and the extent of the effects of that conduct

  on the plaintiff’s reputation in that state.             Id. at 789.

        In Keeton, the Supreme Court likewise focused on the extent

  of the defendant’s contacts with the forum -- specifically, the

  thousands of magazines containing the allegedly-libelous

  statements that it circulated in New Hampshire -- and the




  32It is worth noting that Calder and Keeton, both written by
  then-Justice Rehnquist, issued on the same day.



                                         16
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page18
                                                                   17ofof26
                                                                          25PageID 217



  effects of those contacts on the plaintiff’s reputation in New

  Hampshire.     465 U.S. at 773–74 (“Respondent's regular

  circulation of magazines in the forum State is sufficient to

  support an assertion of jurisdiction in a libel action based on

  the contents of the magazine.”).            The plaintiff’s residence in

  New York did not prevent her reputation from being harmed in New

  Hampshire when the defendant purposefully circulated a large

  number of magazines in this state, regardless of whether the

  defendant also circulated the magazines (and thus harmed the

  plaintiff) in other states.         Id.

        Applying the same analysis here, the court finds that the

  plaintiffs have not satisfied the purposeful availment prong.

  First, the circulation of the allegedly-defamatory articles in

  New Hampshire is negligible.         See Noonan, 135 F.3d at 91 (“The

  size of a distribution of offending material helps determine

  whether a defendant acted intentionally.”).             Though some 7,000

  members of the Dartmouth community theoretically had access to

  The Deal Pipeline, the plaintiffs do not dispute the defendants’

  representation that only 30 users were signed up to use that

  subscription to access The Deal’s online portal at the time the

  articles were published, and that only two users actually

  received an email newsletter containing active links to the

  articles.     Such “thin distribution may indicate a lack of

  purposeful contact,” and it appears to do so here.               Id.


                                         17
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page19
                                                                   18ofof26
                                                                          25PageID 218



         Regardless of the number of individuals who could have

  accessed the offending articles through Dartmouth’s subscription

  to The Deal Pipeline, the evidence presented suggests that none

  did.    Unlike in Keeton and Calder, where New Hampshire residents

  read the allegedly libelous statements, presumably, damaging the

  plaintiffs’ reputations, Scottsdale’s reputation in New

  Hampshire cannot be impacted by the statements allegedly

  published in New Hampshire if no one in New Hampshire saw the

  statements.     Though this fact is most relevant to the

  relatedness analysis, it also supports the defendants’ position

  that they did not purposefully direct the effects of the

  allegedly-defamatory statements toward New Hampshire, and that,

  in fact, those statements had no effect on the plaintiffs’

  reputations in New Hampshire.

         Setting the effects test aside,33 plaintiffs suggest that

  the defendants purposefully availed themselves of the forum

  under the analysis set forth in Zippo Mfg. Co. v. Zippo Dot Com,

  Inc., 952 F. Supp. 1119, 1127 (W.D. Pa. 1997).              In light of the

  clear precedent from the Supreme Court and First Circuit Court

  of Appeals setting forth the analysis for determining purposeful

  availment in defamation actions, the court is disinclined to




  33See Supp. Obj. (doc. no. 29) at 4-7 (failing to discuss this
  standard).



                                         18
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page20
                                                                   19ofof26
                                                                          25PageID 219



  import a new or different standard applied, in Zippo, to

  determine whether a defendant conducted business in the forum in

  the context of a trademark infringement action.              Even if the

  court were so inclined, Zippo is distinguishable because the

  defendant had “sold passwords to approximately 3,000 subscribers

  in Pennsylvania and entered into seven contracts with Internet

  access providers to furnish its services to their customers in

  Pennsylvania.”      Zippo, 952 F. Supp. 1126.         No such evidence of

  extensive, purposeful contact with New Hampshire exists here.

        In light of the undisputed evidence of limited activity

  directed by Meagher and The Deal at New Hampshire, and the

  absence of any evidence that such activity had any effect on the

  plaintiffs’ reputations in New Hampshire, the plaintiffs have

  not satisfied the purposeful availment element.34


        C.    Reasonableness

        The final variable in the specific jurisdiction calculus is

  “whether the exercise of jurisdiction is reasonable . . . .”

  Noonan, 135 F.3d at 89.        In assessing reasonableness, the court

  takes into account the following considerations:



  34Because the plaintiffs have not demonstrated that circulation
  of The Deal Pipeline in New Hampshire amounts to purposeful
  availment by The Deal, the court need not address whether such
  circulation can be imputed to Meagher, as the plaintiffs
  contend. See Opp. to Mot. to Dismiss (doc. no. 18) at 4 n.2;
  Reply (doc. no. 20) at 5 n.6.



                                         19
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page21
                                                                   20ofof26
                                                                          25PageID 220



        (1) the defendant’s burden of appearing [in the forum
        state], (2) the forum state’s interest in adjudicating
        the dispute, (3) the plaintiff’s interest in obtaining
        convenient and effective relief, (4) the judicial
        system’s interest in obtaining the most effective
        resolution of the controversy, and (5) the common
        interests of all sovereigns in promoting substantive
        social policies.

  A Corp., 812 F.3d at 61 (quoting Downer, 771 F.3d at 69).

  Where, as here, the plaintiffs fail to satisfy the first two

  elements of the due process inquiry -- relatedness and

  purposeful availment -- the court “need not dwell on these so-

  called ‘gestalt’ factors.”         Id.; see also Ticketmaster-N.Y., 26

  F.3d at 210 (“[T]he reasonableness prong of the due process

  inquiry evokes a sliding scale:          the weaker the plaintiff’s

  showing on the first two prongs (relatedness and purposeful

  availment), the less a defendant need show in terms of

  unreasonableness to defeat jurisdiction.”).             On balance, these

  factors weigh against finding jurisdiction, particularly in

  light of the plaintiffs’ history of serial litigation invoking

  these claims.35




  35Neither party addresses the last two factors -- “the judicial
  system’s interest in obtaining the most effective resolution of
  the controversy, and the common interests of all sovereigns in
  promoting substantive social policies.” A Corp., 812 F.3d at
  61. The court would consider them neutral in any case.



                                         20
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page22
                                                                   21ofof26
                                                                          25PageID 221



              1.     The defendants’ burdens of appearance

        The defendants’ burdens of appearing in New Hampshire and

  the inconvenience to the plaintiffs weigh somewhat against

  finding jurisdiction here.         While that burden on The Deal, a

  corporate defendant located in New York, is not heavy, the

  burden on Meagher, an individual residing in California, may be.

  Ticketmaster-N.Y., 26 F.3d at 210 (“The burden associated with

  forcing a California resident to appear in a Massachusetts court

  is onerous in terms of distance . . . .”); but see Sawtelle, 70

  F.3d at 1395 (“this factor becomes meaningful only where a party

  can demonstrate a ‘special or unusual burden’”).

        “As the First Circuit has explained, however, the ‘burden

  of appearance’ factor is important primarily because ‘it

  provides a mechanism through which courts may guard against

  harassment.’”      R&R Auction Co., LLC v. Johnson, 2016 DNH 40, 23

  (Barbadoro, J.) (quoting Ticketmaster-N.Y., 26 F.3d at 211).

  This is not the first action that Scottsdale has brought against

  the defendants for defamation.          In May 2016, Scottsdale sued the

  defendants in New York, where The Deal is located.               It withdrew

  that action on the eve of the deadline for defendants’ motion to

  dismiss, forcing the defendants to incur the expense of drafting

  that motion unnecessarily, and then filed this action in New




                                         21
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page23
                                                                   22ofof26
                                                                          25PageID 222



  Hampshire.36     Scottsdale also sued FINRA in Arizona over its

  investigations of Scottsdale.37         The defendants here suggest that

  “the Plaintiffs’ primary strategic purpose” for bringing both

  the New York and New Hampshire actions “was to coerce Defendants

  into revealing the identity of Mr. Meagher’s confidential source

  in the hopes that this information would bolster their case

  against FINRA in Arizona.”38         Scottsdale does not deny -- nor

  even address -- this allegation in its objection and did not do

  so at oral argument.       This factor, therefore, weighs heavily

  against the reasonableness of this court finding personal

  jurisdiction.


              2.     The forum state’s adjudicatory interest

         Nor does New Hampshire have a strong interest in exercising

  jurisdiction here.       “The forum state has a demonstrable interest


  36Mem. in Supp. of Mot. to Dismiss (doc. no. 16-1) at 7-8. At
  oral argument, plaintiffs’ counsel explained that he withdrew
  the New York case and refiled in New Hampshire because
  plaintiffs “had given [defendants] multiple months and months
  and months of extensions to file their motion [to dismiss], and
  in fact we were on the verge of giving them another one, and at
  that point we decided it was better to just dismiss the case and
  refile it here . . . [b]ased on the statute of limitations.”
  Hrg. Tr. (doc. no. 22) at 28-29. The purported connection
  between extensions of deadlines and a decision to withdraw a
  case on statute of limitations grounds after such grants escapes
  the court.
  37   Mem. in Supp. of Mot. to Dismiss (doc. no. 16-1) at 7-8.
  38Id. at 8-9. Plaintiffs filed their Arizona suit in November
  2014. Meagher Decl. Ex. E (doc. no. 16-8).



                                         22
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page24
                                                                   23ofof26
                                                                          25PageID 223



  in exercising jurisdiction over one who causes tortious injury

  within its borders.”       Ticketmaster-N.Y., 26 F.3d at 211.           That

  interest is “far less compelling,” however, where, as here, “the

  acts comprising the defendants’” allegedly culpable conduct

  “occurred almost entirely outside of New Hampshire.”               Sawtelle,

  70 F.3d at 1395; see also R&R Auction, 2016 DNH 195, 24-25

  (assigning little weight to this factor where tort occurred

  outside New Hampshire).        This factor thus also weighs against

  finding jurisdiction or, at best, is neutral.


              3.     The plaintiffs’ interest in obtaining relief

         Scottsdale argues that its “interest in obtaining

  convenient and effective relief” is “the most important of the

  gestalt factors” and weighs in its favor because the statutes of

  limitations have run in other potential fora.39             This factor does

  weigh in the plaintiffs’ favor, but not as heavily as the

  plaintiffs contend.

          Their complaint in the Arizona action demonstrates that

  the plaintiffs were aware, and asserted the falsity, of the

  allegedly defamatory statements by November 2014.40              As of that

  date, even “New York’s draconian one-year statute of limitations




  39   Obj. to Mot. to Dismiss (doc. no. 18) at 16-17.
  40   Meagher Decl. Ex. E (doc. no. 16-8) ¶¶ 192-200, 208-209, 216.



                                         23
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page25
                                                                   24ofof26
                                                                          25PageID 224



  for libel,”41 as the plaintiffs describe it, had not yet run.

  The plaintiffs’ decision to wait two years before suing in New

  Hampshire under identical facts as those asserted in their

  Arizona complaint undermines their reliance on this factor.


         Conclusion

         Scottsdale has not satisfied any of the elements of the

  personal jurisdiction inquiry.          They have not shown relatedness

  because their claim for defamation did not arise from, and was

  not related to, the defendants’ meagre connections with New

  Hampshire.     Nor does The Deal’s subscription contract with

  Dartmouth, representing a minimal distribution of that online

  business journal in New Hampshire, amount to a purposeful

  availment of the forum on the defendants’ part, especially when

  that account never accessed the allegedly defamatory articles.

  The reasonableness factors, weighing on balance against a

  finding of jurisdiction, are not grounds for personal

  jurisdiction where the plaintiffs have not demonstrated

  reasonableness and purposeful availment.            The defendants’ motion

  to dismiss for lack of personal jurisdiction42 is, therefore,

  GRANTED.    The clerk shall enter judgment accordingly and close

  the case.


  41   Obj. to Mot. to Dismiss (doc. no. 18) at 16.
  42   Document no. 16.



                                         24
Case 8:18-cv-02869-VMC-CPT
          Case 1:16-cv-00545-JL
                              Document
                                Document
                                       15-3
                                          31 Filed
                                              Filed12/17/18
                                                    09/08/17 Page
                                                              Page26
                                                                   25ofof26
                                                                          25PageID 225




        SO ORDERED.




                                       Joseph N. Laplante
                                       United States District Judge


  Dated:      September 8, 2017

  cc:   George R. Moore, Esq.
        Steven H. Frackman, Esq.
        Charles J. Harder, Esq.
        Christopher D. Hawkins, Esq.
        Jordan Susman, Esq.
        Elizabeth A. McNamara, Esq.
        John M. Browning, Esq.
        Steven M. Gordon, Esq.




                                         25
